Citation Nr: 1016516	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  00-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to October 
1959.

This matter was last before the Board of Veterans' Affairs 
(Board) in October 2007, on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  A comprehensive review 
of the procedural history of this case is included in an 
August 2005 Board remand and an October 2007 Board decision 
and will not be repeated herein.

The appellant appealed the October 2007 decision to the Court 
of Appeals for Veterans Claims (Court).  The appellant and VA 
filed a Joint Motion for Remand with the Court.  In a 
December 2008 Order, the Court remanded the claim to the 
Board for compliance with the instructions in the Joint 
Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO/AMC action on the claim on appeal is warranted.

In August 2005, the Board remanded the appellant's claim for 
DIC benefits under 38 U.S.C. § 1151 and directed that further 
efforts be made to obtain any pertinent records and to obtain 
another medical opinion as to the Veteran's cause of death.  
The Appeals Management Center (AMC) made additional efforts 
to gather records and, in February 2007, the claims file was 
provided to an examiner who was instructed to closely review 
the materials and render an opinion as to the likelihood that 
VA medical treatment caused or contributed to the Veteran's 
death.

The 2007 examiner noted review of the claims file and 
authored an opinion that the May 1989 VA care provided for 
the Veteran did not lead, or contribute, to his cause of 
death.  However, in the opinion, the examiner noted that the 
Veteran declined endoscopy treatment; hospital treatment 
notes, dated May 17 and May 24, 1989, reflect that the 
Veteran agreed to endoscopy.  

Due to the inconsistency in the opinion, the Court, through 
its December 2008 Order, remanded the appeal for the Board to 
provide a VA medical opinion that accurately addresses the 
Veteran's medical history and discusses the May 1989 VA 
hospitalization records.  To comply with the Order, the Board 
finds that a second medical opinion is necessary as is 
directed below.

As noted in the December 2008 Order resulting from the Joint 
Motion, an adequate medical opinion is one that takes into 
consideration the Veteran's medical history.  D'Aries v. 
Peake, 22 Vet.App. 97, 104 (2008).  If an examination report 
"does not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2009).  RO 
compliance with a remand is not discretionary, and if the RO 
fails to comply with the terms of a remand, another remand 
for corrective action is required.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the appellant 
an additional opportunity to submit any 
information that is not evidenced by the 
current record.  The appellant must be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with the 
claims folder.  If VA is unsuccessful in 
obtaining any identified additional 
records, it must inform the appellant and 
provide her an opportunity to submit 
copies thereof.

2.  The RO/AMC must then provide the 
Veteran's claims file to a health care 
provider of suitable background and 
experience to determine whether, based on 
the medical evidence of record, the 
Veteran's May 1989 VA hospitalization 
caused or contributed to his death.  The 
following considerations will govern the 
review:

a. The claims folder and a copy of 
this remand will be made available 
to the reviewer, who must 
specifically acknowledge receipt and 
review of these materials in any 
report generated.  The examiner must 
discuss the May 1989 VA 
hospitalization records, including 
the records indicating that the 
Veteran agreed to receive an 
endoscopy.

b. After reviewing the claims file, 
the reviewer must address whether it 
is likely that the Veteran's May 
1989 VA hospitalization caused or 
contributed to his death.  The 
examiner must refer to, and discuss, 
the May 1989 VA hospitalization 
records - to specifically include 
the records indicating that the 
Veteran agreed to receive an 
endoscopy- and any applicable 
medical treatises.  A rationale must 
be provided for any findings 
rendered.

3.  Following the above actions, the 
RO/AMC will review and readjudicate the 
appellant's claim.  If the benefit sought 
remains denied, the appellant should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).








	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

